Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
        The request filed on 8/2/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

          Claims 21, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerhard (EP 147496).
       Grehard shows;
21.    A scaffold structure system that comprises:
          a plurality of scaffolding standards each comprising of an elongate pipe (1) 

 a plurality of ledgers (at 50a), each ledger comprising a head (at 51a) at its distal ends, each head being shaped and configured able to be secured at a respective aperture of the plurality of apertures of the rosette at least two apertures of said plurality of apertures of the rosette; and 
a bridge (at 10a), at (17 and 14) being configured to be connected to an aperture  of said plurality of apertures of the rosette said bridge comprising a fastening region (at 11a) configured to secure a ledger of the plurality of ledgers so as to locate at a location not catered for by any aperture of said rosette.
The claimed difference is the bridge being configured to be connected to at least two apertures of said plurality of apertures of the rosette.
      It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have provided an additional of Gerhard’s aperture connecting means (at 17 and 14) to enable connection to an additional aperture to enhance attachment to the rosette, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
23.    Scaffolding erected using the system as claimed in claim 21.

      It would have been obvious to one of ordinary skill in the art at the time of the invention to have erected the scaffolding of Gerhard in view of Sunny, since it would have provided the predictable results of facilitating building or repairing the lift shaft.
24.    Scaffolding as claimed in claim 23 erected in a lift shaft of a building.
        Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerhard (EP 147496), as applied to claim 21 above, and further in view of Ching (DE 10115232).
Ching shows scaffolding component includes an extendible lateral support arm (15) comprising at least two elongate arm members that are coupled together in a manner to be able to displace relative each other the distance between first and second ends able to be varied.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the 
22.   A system as claimed in claim 21, wherein the system comprises a an extendible lateral support arm configured to span between said building structure and said bridge, said extendible arm comprising at least two elongate arm members coupled together displaceably relative each other,
     a first arm of said elongate arm members defining a first end of said extendible lateral support arm, and a second of the elongate arm members defining a second end of the extendible lateral support arm, a distance between the first and second end being variable, and 
     wherein at said first end said first arm comprises a first head configured to engage to said building structure, and       
     wherein at said second end, said second arm comprises a second head configured to be secured to a said bridge.
      Claims 1-6 and 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerhard (EP 147496), as applied to claim 21 above, and further in view of Chang (2007/0274771).

Chang shows a ledger configured (at 22, 21) to be secured to a rosette and (at 22 or 71) to be secured to a fastening region (such as 11a).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known equivalent element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time of the invention to have a ledger, as taught by Chang, for that of Gerhard, since it would have provided the predictable results of allowing the ledger to be configured to be secured to either the rosette or the fastening region.
1.    A modular scaffolding system that comprises:
        a scaffolding standard comprising an elongate pipe (1)
       a rosette (2) configured to be secured to the elongate pipe and having a plurality of apertures positioned on a first plane about the elongate pipe when the rosette is secured to the elongate pipe, each aperture configured to establish a connection to the elongate pipe; a ledger that includes at each of its distal ends a 
     a bridge (10a) configured to be connected simultaneously to at least two apertures of the plurality of said apertures of the rosette, said bridge comprising a fastening region (11a) configured to secure said ledger at a location different from any aperture of said rosette.
      2.    A system as claimed in claim 1, wherein said bridge is adapted and configured to accommodate said ledger to be supported by said pipe (1) at a location not catered for by any aperture of said rosette (2) by the ledger being fastened to the fastening region of said bridge.
     3.    A system as claimed in claim 2, wherein the fastening region (11a) is located to locate intermediate of two adjacent apertures of said rosette.
     4.    A system as claimed in claim 2, wherein the fastening region is positioned intermediate of two adjacent apertures of said rosette and at a different radial distance from the pipe than the two adjacent apertures of the rosette when the rosette is secured to the pipe.
      5.    A system as claimed in claim 2, wherein said fastening region (11a) is of a shape complementary a to part or parts (22) of said ledger configured to connect to at least one aperture said apertures of said rosette.

      8.    A system as claimed in claim 2, wherein the fastening region is a slot shaped aperture, the slot having an elongate direction that lies in a notional plane that is parallel to the elongate direction of a standard, the notional plane not passing through the apertures of the rosette with which the bridge is engaged when in use.
      9.    A system as claimed in claims 8, wherein the slot of the bridge has an elongate direction that, when the bridge is in use, does not pass through any aperture of the rosette with which the bridge is engaged.
     10.    A system as claimed in claims 8, wherein the elongate direction is radial to said pipe.
       11.    A system as claimed in claim 1, wherein said bridge comprises a bridging portion  including two prongs (at 7, 8) that are spaced apart and configured to be in registration with the two apertures of said rosette.
      12.    A system as claimed in claim 11, wherein the two prongs project in a direction that is parallel to each other and in the same direction as each other.
      13.    A system as claimed in claim 11, wherein the bridge portion and the two prongs are shaped and configured so as to allow the bridge portion to rest on said 
     14.    A system as claimed in claim 11, wherein the prongs are shaped and configured to engage with the pipe of a scaffolding standard when fully engaged into a respective aperture of the rosette of the standard.
      15.    A system as claimed in claim 1, wherein the bridge is at least partially staple shaped.
      16.    A system as claimed in claim 11, wherein the bridge portion is substantially planar.
     17.    A system as claimed in claim 11, wherein the fastening region (11a) of the bridge portion has an aperture and comprises a landing configured to support said ledger when engaged at the aperture of said fastening region of said bridge.
    Claim 19, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerhard (EP 147496), as applied to claim 21 above, and further in view of Chang (2007/0274771), as applied to claim 1 above.
19.     A scaffold structure that comprises:
      a plurality of scaffolding standards (1), each standard comprising an elongate pipe;    
      at least one rosette (2) configured to be secured to the elongate pipe and having

     a plurality of ledgers (as at 6 of Chang), each ledger comprising a distal end with a head and each ledger (at 22) secured at a respective aperture of the plurality of apertures of the rosette by virtue of the head, and the head is of a shape and configuration configured to be so secured to the respective aperture; and
     a bridge connected to said at least one rosette at at least two said apertures thereof, said bridge comprising a fastening region (11a) configured to secure one of said ledgers at a location not catered for by any aperture of said rosette and said bridge extending in a direction that is not parallel and is not perpendicular to any ledgers secured directly to said rosettes.
        Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerhard (EP 147496) in view of Chang (2007/0274771), as applied to claims 19 above, and further in view of Moeller (3,998,294).
Moeller shows scaffolding component includes an extendible lateral support arm (at 10) comprising at least two elongate arm members (at 30, 31) that are coupled together in a manner to be able to displace relative each other, the distance between first and second ends able to be varied.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using 
20.   A structure as claimed in claim 19, wherein the fastening region is configured to secure a lateral support arm that spans between a building structure and said bridge,
      the structure comprising an extendible arm comprises at least two elongate arm members that are coupled together dislaceable relative each other, a first arm of said elongate arm members defining a first end of said extendible arm, a second arm of the elongate arm members defining a second end of the extendible arm, the distance between the first and second end being variable,
    wherein at said first end said first arm comprises a first head configured to engage said building structure, and
    wherein at said second end said second arm comprises a second head configured to be secured to said bridge.
s 1-6, 8-19 and 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (2007/0274771) in view of Sunny (WO 2009123567 A2).
      Chang shows;
1.    A modular scaffolding system that comprises:
        a scaffolding standard comprising an elongate pipe (5)
       a rosette (1) configured to be secured to the elongate pipe and having a plurality of apertures (12. 13) positioned on a first plane about the elongate pipe when the rosette is secured to the elongate pipe, each aperture configured to establish a connection to the elongate pipe; a ledger (6) that includes at each of its distal ends a head (at 2) that is of a shape and configuration to be secured to at least one aperture of the plurality of the apertures of the rosette.
     Chang does not show the bridge.
     Sunny (Figs. 10a, 10b) shows a bridge configured (at each 340) to be connected simultaneously to at least two apertures of the plurality of said apertures of the rosette, said bridge comprising a fastening region (at 400 or 356 or 354) configured to secure said ledger (at 71or at 22) at a location different from any aperture of said rosette.
     It would have been obvious to one of ordinary skill in the art at the time of the invention to have a provided the system of Chang, with a bridge, as taught by 
      2.    A system as claimed in claim 1, wherein said bridge is adapted and configured to accommodate said ledger to be supported by said pipe (5) at a location not catered for by any aperture of said rosette (1) by the ledger being fastened to the fastening region of said bridge.
     3.    A system as claimed in claim 2, wherein the fastening region (at 400 or 356 or 354) is located to locate intermediate of two adjacent apertures of said rosette.
     4.    A system as claimed in claim 2, wherein the fastening region is positioned intermediate of two adjacent apertures of said rosette and at a different radial distance from the pipe than the two adjacent apertures of the rosette when the rosette is secured to the pipe.
      5.    A system as claimed in claim 2, wherein said fastening region is of a shape complementary a to part or parts of said ledger configured to connect to at least one aperture said apertures of said rosette.
      6.    A system as claimed in claim 2, wherein said fastening region has an aperture (354, 356) of same aperture plan shape as an aperture of said apertures of said rosette.
      8.    A system as claimed in claim 2, wherein the fastening region (356, 354) is a slot shaped aperture, the slot having an elongate direction that lies in a notional 
      9.    A system as claimed in claims 8, wherein the slot of the bridge has an elongate direction that, when the bridge is in use, does not pass through any aperture of the rosette with which the bridge is engaged.
     10.    A system as claimed in claims 8, wherein the elongate direction is radial to said pipe.
       11.    A system as claimed in claim 1, wherein said bridge comprises a bridging portion  including two prongs (at each 340) that are spaced apart and configured to be in registration with the two apertures of said rosette.
      12.    A system as claimed in claim 11, wherein the two prongs project in a direction that is parallel to each other and in the same direction as each other.
      13.    A system as claimed in claim 11, wherein the bridge portion and the two prongs are shaped and configured so as to allow the bridge portion to rest on said rosette when each prong of said two prongs is fully engaged with a respective aperture.
     14.    A system as claimed in claim 11, wherein the prongs are shaped and configured to engage with the pipe of a scaffolding standard when fully engaged into a respective aperture of the rosette of the standard.

      16.    A system as claimed in claim 11, wherein the bridge portion is substantially planar.
     17.    A system as claimed in claim 11, wherein the fastening region (354) of the bridge portion has an aperture and comprises a landing configured to support said ledger when engaged at the aperture of said fastening region of said bridge.
19.     A scaffold structure that comprises:
      a plurality of scaffolding standards (5), each standard comprising an elongate pipe;    
      at least one rosette (1) configured to be secured to the elongate pipe and having
      a plurality of apertures (13, 12) about the pipe configured to connect additional scaffolding components to said standard.
     a plurality of ledgers (6), each ledger comprising a distal end with a head (at 2) and each ledger secured at a respective aperture of the plurality of apertures of the rosette by virtue of the head, and the head is of a shape and configuration configured to be so secured to the respective aperture; and
     a bridge connected to said at least one rosette at at least two said apertures thereof, said bridge comprising a fastening region (at 400 or 354 or 356) configured to secure one of said ledgers at a location not catered for by any 
21.    A scaffold structure system that comprises:
          a plurality of scaffolding standards each comprising of an elongate pipe (5) 
at least one rosette (1) configured to be secured to the elongate pipe and comprising a plurality of apertures (12, 13) about the pipe configured to connect said standard,
 a plurality of ledgers (6), each ledger comprising a head (at 2) at its distal ends, each head being shaped and configured able to be secured at a respective aperture of the plurality of apertures of the rosette at least two apertures of said plurality of apertures of the rosette; and 
a bridge (at 300) being configured to be connected to an aperture  of said plurality of apertures of the rosette said bridge comprising a fastening region (at 400 or 354 or 356) configured to secure a ledger of the plurality of ledgers so as to locate at a location not catered for by any aperture of said rosette.
23.    Scaffolding erected using the system as claimed in claim 21.
     With respect to claim 24, the examiner TAKES OFFICIAL NOTICE that it is known to erect scaffolding in a lift shaft during the building or repairing a lift shaft.

24.    Scaffolding as claimed in claim 23 erected in a lift shaft of a building.
        Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (2007/0274771) in view of Sunny (WO 2009123567 A2), as applied to claim 21 above, and further in view of Ching (DE 10115232).
Ching shows scaffolding component includes an extendible lateral support arm (15) comprising at least two elongate arm members that are coupled together in a manner to be able to displace relative each other the distance between first and second ends able to be varied.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided an extendable arm to Chang, as 
22.   A system as claimed in claim 21, wherein the system comprises a an extendible lateral support arm configured to span between said building structure and said bridge, said extendible arm comprising at least two elongate arm members coupled together displaceably relative each other,
     a first arm of said elongate arm members defining a first end of said extendible lateral support arm, and a second of the elongate arm members defining a second end of the extendible lateral support arm, a distance between the first and second end being variable, and 
     wherein at said first end said first arm comprises a first head configured to engage to said building structure, and wherein at said second end, said second arm comprises a second head configured to be secured to a said bridge.
       Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (2007/0274771) in view of Sunny (WO 2009123567 A2), as applied to claims 19 above, and further in view of Moeller (3,998,294).
Moeller shows scaffolding component includes an extendible lateral support arm (at 10) comprising at least two elongate arm members (at 30, 31) that are coupled together in a manner to be able to displace relative each other, the distance between first and second ends able to be varied.

20.   A structure as claimed in claim 19, wherein the fastening region is configured to secure a lateral support arm that spans between a building structure and said bridge, the structure comprising an extendible arm comprises at least two elongate arm members that are coupled together dislaceable relative each other, a first arm of said elongate arm members defining a first end of said extendible arm, a second arm of the elongate arm members defining a second end of the extendible arm, the distance between the first and second end being variable,
    wherein at said first end said first arm comprises a first head configured to engage said building structure, and
    wherein at said second end said second arm comprises a second head configured to be secured to said bridge.
18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive. 
Applicant argues;
Gerhard and Chang, do not disclose or suggest a bridge configured to be connected to at least two apertures of said plurality of apertures of the rosette said bridge comprising a fastening region configured to secure a ledger of the plurality of ledgers so as to locate the ledger at a location not catered for by any aperture of the rosette. In fact, Gerhard and Chang are silent as to a bridge that connects to at least two apertures of a rosette, and a ledger that connects to an aperture of the rosette and is secured by a fastening region of the bridge at a location different from the apertures of the rosette.
    The examiner disagrees;
The brings attention to the rejection above, 
Wherein Gerhard shows;
a bridge (at 10a), at (17 and 14) being configured to be connected to an aperture  of said plurality of apertures of the rosette said bridge comprising a fastening region (at 11a) configured to secure a ledger of the plurality of ledgers so as to locate at a location not catered for by any aperture of said rosette.
     And with respect to the connection to two apertures;
 It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have provided an additional of Gerhard’s aperture connecting means (at 17 and 14) to enable connection to an additional aperture to enhance attachment to the rosette, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to Applicant’s arguments that the combination does not show the positive connection of the rosette, bridge and ledger with each other, the examiner notes that no such positive connection are claimed.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634